Citation Nr: 9908845	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether the substantive appeal of the issue of the 
propriety of the 30 percent rating for post-traumatic stress 
disorder (PTSD) was timely filed?

2.  Entitlement to service connection for a skin rash, 
claimed as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for cysts, claimed as 
secondary to exposure to Agent Orange.

4.  Entitlement to service connection for a chronic 
respiratory condition to include sinus drainage problems, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1971, including service in Vietnam from May 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection of a skin rash 
and cysts, claimed as secondary to exposure to Agent Orange; 
from a July 1995 rating decision which denied service 
connection of a chronic respiratory condition to include 
sinus drainage problems, claimed as secondary to exposure to 
Agent Orange; and from an August 1997 rating decision which 
granted service connection of PTSD and assigned a 10 percent 
rating.  The rating for PTSD was increased to 30 percent in 
June 1998.

We note that the rating decision in May 1995 also denied 
service connection of a gastrointestinal disorder and chronic 
headaches, claimed as secondary to exposure to Agent Orange, 
and denied service connection of numbness of the extremities 
and an eye disorder as not well grounded.  However, while 
these claims have undergone development, including being 
addressed in a statement of the case, we note that none have 
been the subject of a perfected appeal, and therefore none 
are properly before the Board at the present time.

The veteran testified at a video hearing before the 
undersigned member of the Board in January 1999.


REMAND

The veteran contends that his service-connected PTSD is more 
severe than is reflected by the 30 percent rating assigned.  
He also contends that he has disabilities of the skin and the 
respiratory system as a result of exposure to herbicides in 
Vietnam.

However, upon preliminary review of the veteran's claims 
file, the Board has identified an issue as to our 
jurisdiction over the PTSD issue.  Under well-established 
judicial doctrine, any statutory tribunal must ensure that it 
has jurisdiction over each case before adjudicating the 
merits, and a potential jurisdictional defect, once apparent, 
must be raised and addressed.  See Phillips v. Brown, 10 
Vet.App. 25, 30 (1997), citing Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  The Board also finds additional 
development is necessary prior to review of the Agent Orange 
issues.  The pertinent facts, in this regard, are as follows.

In reference to the PTSD issue, under cover of September 3, 
1997, the RO supplied the veteran with its rating decision 
dated August 20, 1997, which granted the veteran's claim for 
service connection of PTSD.  That same date he was provided a 
Supplemental Statement of the Case (SSOC) which addressed the 
issue of assignment of a rating higher than 10 percent, 
although the veteran had not yet filed a Notice of 
Disagreement with that rating.  A Notice of Disagreement 
challenging the decision was received by the RO in October 
1997.  A November 1997 rating decision continued the 10 
percent rating.  A June 1998 rating decision increased the 
rating to 30 percent.  On June 22, 1998, the RO mailed a 
Statement of the Case (SOC) to the veteran with respect to 
the issue of evaluation for PTSD.  A VA Form 9, Appeal to 
Board of Veterans' Appeals (also known as the "Substantive 
Appeal"), was enclosed with the SOC.  The RO's transmittal 
letter warned of the deadline for submitting the Substantive 
Appeal, and, within the body of the SOC, the RO again warned 
of the deadline, providing the exact date (September 3, 1998) 
before which it must be submitted.  A copy of the SOC was 
also sent to the veteran's representative.

A VA Form 646, Statement Of Accredited Representative In 
Appealed Case, dated August 20, 1998, was submitted.  The 
statement did not set out arguments of errors of fact or law, 
or make reference in any way to items in the SOC; nor did it 
contain a request for an extension of the time for filing a 
Substantive Appeal.  In fact, it did not even identify the 
disability at issue.

As the foregoing chronology demonstrates, the veteran did not 
file a Substantive Appeal within 60 days of the date of the 
RO's mailing of the SOC or within the remainder of the one-
year period from the date of the RO's mailing of the 
notification of its decision to grant service connection for 
PTSD and assign a 10 percent rating.  Nor, based upon the 
record before us, did the veteran timely file a request for 
an extension of the deadline for filing a Substantive Appeal.  
We note that the veteran presented testimony in support of 
his PTSD claim at a video hearing before the Board in January 
1999, but that too was beyond the time for timely filing, and 
therefore cannot be construed as a timely Substantive Appeal.

An appeal to the Board is initiated by filing both a timely 
Notice of Disagreement and a timely Substantive Appeal.  38 
C.F.R. §§ 20.200, 20.202 (1998).  The Substantive Appeal can 
be set forth on a VA Form 9 ("Appeal to the Board of 
Veterans' Appeals") or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to the errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202 
(1998).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely-filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998) 
(emphasis added).  The Unites States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that, if the claimant 
fails to file a Substantive Appeal in a timely manner, "he 
is statutorily barred from appealing the RO decision."  Roy 
v. Brown, 5 Vet.App. 554, 556 (1993). See also YT v. Brown, 9 
Vet.App. 195, 198-99 (1996); Cuevas v. Principi, 3 Vet.App. 
542, 546 (1992).  Cf. Rowell v. Principi, 4 Vet.App. 9 
(1993).

In a case where the veteran's Substantive Appeal was filed 
more than 60 days from the date that the RO mailed the SOC to 
him, where it was also filed more than one year from the date 
the RO mailed notification of its decision to him, and where 
no timely request for extension of time was filed, the 
Substantive Appeal must be considered "untimely."  
Accordingly, the veteran would be statutorily barred from 
appealing the August 1997 RO decision, and dismissal of the 
appeal would be required.  Roy v. Brown, 5 Vet.App. 554, 556 
(1993).

The Board notes, however, that the RO did not raise the issue 
of the untimeliness of the Substantive Appeal.  The Court has 
held that, when the Board addresses an issue that has not 
been addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to adjudicate 
the issue in the first instance.  See Bernard v. Brown, 4 
Vet.App. 384, 392-394 (1993).  An opinion of the VA General 
Counsel, VAOGCPREC 16-92, has held that whether remand is 
required will depend upon the circumstances of each 
individual case.  See Bernard, supra. 

In this regard, the Board acknowledges that this decision 
constitutes the first occasion on which the veteran has been 
notified that a timely Substantive Appeal was not filed 
concerning his claim concerning the rating assigned his 
service-connected PTSD.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided an SOC with respect to the 
issue of the timeliness and/or adequacy of his appeal.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice to the claimant. 38 C.F.R. 
§ 19.9 (1998).

In reference to the Agent Orange issue, we note that, in a VA 
Form 9 in February 1997, the veteran discussed various 
disabilities he claimed were due to exposure to Agent Orange 
in Vietnam.  Timely perfected appeals were received on the 
issues of service connection for skin rash, cysts and chronic 
respiratory disorder to include chronic sinus drainage 
problems.  He also requested a hearing before the Board at 
the RO.  However, at his video hearing before the Board in 
January 1999, he did not present testimony on the Agent 
Orange issue.  Thus, it is necessary to ascertain from the 
veteran whether he desires a hearing before the Board on the 
Agent Orange issue prior to the Board's review of the issue 
on appeal.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran that 
a Substantive Appeal has not been timely 
filed, with respect to the issue of a 
rating higher than 30 percent for PTSD, 
and permit him to submit any argument, 
evidence, or comment with respect to the 
proper appellate status of the issue, as 
well as the opportunity to request a 
hearing on the matter if he so desires.  
The RO should then adjudicate that issue 
and, if the determination is unfavorable 
to the veteran, the RO should review the 
record and issue the veteran an SOC on 
the question of whether the appeal of 
this issue was properly perfected for 
appellate review. The SOC should contain 
a summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals. 

2.  The RO should take appropriate steps 
to ascertain whether the veteran desires 
a hearing before the Board on the Agent 
Orange issues, noted on the title page of 
this REMAND.  If he does, and he wishes 
to appear before a member of the Board at 
the RO (either in person or via 
videoconference), the RO should schedule 
same.  If he wishes to appear before the 
Board in Washington, D.C., the case 
should be returned to the Board for the 
rescheduling of a hearing on that issue.  
In the event that the veteran no longer 
wishes to pursue these issues, a 
withdrawl in writing should be elicited 
from him.  

Thereafter, the veteran and his representative, should be 
given the opportunity to respond to the SOC.  The case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedure.  By this REMAND the Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  The purpose of this REMAND is to 
further develop the record and ensure due process of law.  No 
action is required by the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 2 -


